127 F.3d 1104
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jorge Eliecer FERNANDEZ-BAEZA;  Carmen Dianet Fernandez;Giovanna Fernandez, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-71111.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Decided Oct. 24, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals.
Before:  THOMPSON, T.G. NELSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Jorge Fernandez-Baeza, his wife and his daughter, natives and citizens of Colombia (referred to collectively hereafter as "Fernandez") petition pro se for review of the decision of the Board of Immigration Appeals, dismissing their appeal of the immigration judge's denial of their applications for asylum and withholding of deportation pursuant to 8 U.S.C. §§ 1158(a) and 1253(h).


3
In this petition, Fernandez does not challenge the BIA's denial of his asylum and withholding claims, but contends instead for the first time that he is entitled to suspension of deportation.  Fernandez has waived any challenge to the denial of his claims for asylum and withholding of deportation by failing to raise those issues in his opening brief.  See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996), petition for cert. filed, 65 U.S.L.W.  (2/18/97) (No. 96-1789).  Moreover, by failing to properly raise his suspension of deportation claim before the BIA, Fernandez has not exhausted his administrative remedies and we must dismiss for lack of jurisdiction.  See Vargas v. INS, 831 F.2d 906, 907 (9th Cir.1987).


4
Petition for review dismissed without prejudice to filing a motion to reopen with the BIA.


5
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3